Title: General Orders, 15 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 15th 1776.
Parole Chatham.Countersign Darby.


The Pay Abstracts for the month of June, are immediately to be made up carefully, examined by the Colonels or officer commanding the regiment, and then certified by the Brigadiers; after which to be lodged with the Pay Master General.
A working party of one hundred and fifty men, with a Field Officer, three Captains, six Subs:, twelve Serjts twelve Corporals, and three Drums and Fifes, to parade to morrow on the Grand Parade, Six O’Clock, and go up to Kingsbridge to relieve the party sent up the 7th Instant, to take their arms and two days provision, to apply to General Putnam for boats, for transportation, and when at Kingsbridge, apply to Genl Mifflin for orders.
It is intended that all detached parties to Kingsbridge, shall be relieved once a week in future.
Genl Scott’s brigade to do duty hereafter in their own encampment.
